Oivilicun pay; dismissal. — Plaintiff, a veteran preference eligible, sued to recover back pay lost as the result of his alleged illegal dismissal for cause from the Internal Bevenue Service. The case came before the court on plaintiff’s motion to dismiss the petition on the ground that plaintiff’s interim earnings exceeded the amount he would have earned had he not been separated from his position, and upon consideration of the motion under rule 67(a) (2) the court on October 22, 1965 ordered that the case be dismissed without prejudice.